Citation Nr: 1046020	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-07 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of 
the hands and fingers with multiple amputations, to include as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for the claimed disability.

The claim was assigned to the Cleveland, Ohio RO for processing 
of the rating decision.  See March 2007 VA Tiger Team Letter.  
All other correspondence and processing occurred at the 
Pittsburgh, Pennsylvania RO.

A travel Board hearing was held in March 2009 with the Veteran in 
Pittsburgh, Pennsylvania, before the undersigned Veterans Law 
Judge, who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering 
the determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board subsequently remanded the case in July 2009, and again 
in June 2010, for additional development.  That development has 
been completed, and the case is once again before the Board for 
appellate review.


FINDING OF FACT

The Veteran does not have squamous cell carcinoma of the hands 
and fingers that is etiologically related to service, to include 
herbicide exposure in service.




CONCLUSION OF LAW

Squamous cell carcinoma of the hands and fingers was not incurred 
in or aggravated by active service, and malignant tumors may not 
be presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in July 2006 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  In that regard, the Veteran received complete notice 
regarding his claim for service connection.

The Veteran's service treatment records, VA treatment records, 
private treatment records, VA authorized examination reports, 
Social Security Administration (SSA) records, and hearing 
transcript have been associated with the claims file.  The Board 
specifically notes that the Veteran was afforded a VA examination 
with respect to his disability, and that an additional VA opinion 
was also obtained.  38 C.F.R. § 3.159(c)(4).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examination and opinion obtained in this case are adequate as 
they are collectively predicated on a review of the claims file; 
contain a description of the history of the disabilities at 
issue; document and consider the relevant medical facts and 
principles; and provide an opinion as to the etiology of the 
Veteran's claimed disability.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  38 
C.F.R. § 3.159(c) (4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) requires that the Decision Review Officer 
(DRO) or Veterans Law Judge (VLJ) who chairs a hearing must 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  Here, during the hearing, the VLJ noted 
the basis of the prior determination and noted the elements of 
the claims that were lacking to substantiate the claim for 
benefits.  In addition, the VLJ sought to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked or was outstanding that might 
substantiate the claims.

Moreover, the Veteran has not asserted that VA failed to comply 
with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the 
conduct of the hearings.  By contrast, the hearing focused on the 
elements necessary to substantiate the claims and the Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of the elements necessary to substantiate his claims for 
benefits.  As such, the Board finds that, consistent with Bryant, 
the VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including malignant tumors, may be presumed to 
have been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2010).  In a July 
1997 opinion, VA's General Counsel explained that this definition 
includes personnel who were not actually stationed within the 
borders of the Republic of Vietnam, but were present within the 
Republic's borders for duty or visitation purposes. VAOPGCPREC 
27-97 (July 23, 1997); see also Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) (upholding VA's interpretation that service in 
Vietnam requires that a claimant have set "foot-on-land" in 
Vietnam).

Regulations further provide, in pertinent part, that if a Veteran 
was exposed to an herbicide agent (such as Agent Orange) during 
active military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); Type II diabetes 
mellitus, and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e).  Recently, 38 C.F.R. § 3.309(e) was amended to add 
hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents.  
See 75 Fed. Reg. 53202 (August 31, 2010).

The Veteran's Form DD-214 shows that he served in the Republic of 
Vietnam during the Vietnam era.  Therefore, he is entitled to a 
presumption of exposure to herbicide agents.

Although some cancers are among those diseases listed as 
attributable to exposure to herbicides, squamous cell carcinoma 
of the skin is not listed above and is not entitled to the 
presumptions associated with herbicide exposure.  As discussed 
below, there is some evidence of a granular cell tumor, which has 
been deemed to be associated with herbicide exposure.  However, 
the November 2009 VA examiner in this case stated that such a 
diagnosis was noted on gross description of a biopsy, but did not 
appear in the final pathology report.  The remaining evidence 
specifically diagnosed and discussed squamous cell carcinoma of 
the skin.  Therefore, the Veteran's disease may not be presumed 
to have been incurred as a result of herbicide exposure in 
service.

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation Standards 
Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), 
does not preclude a Veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the provisions 
of Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Service treatment records are negative for any complaints, 
treatment, or diagnoses related to squamous cell carcinoma.  The 
Veteran underwent an enlistment examination in October 1967 and a 
separation examination in August 1970.  Neither examination 
yielded any relevant abnormalities.

Post-service treatment records show a diagnosis of well-
differentiated squamous cell carcinoma on the left thumb in 
August 1996.  Additional records show the Veteran underwent 
surgery in 1996 and 1997 after the cancer spread to the Veteran's 
fingers.

VA treatment records dated May 2006 include a note from the 
Veteran's treating physician which stated that the Veteran had 
"agent orange associated invasive hyperkerototic squamous cell 
carcinoma of several digits."  The same physician included a 
similar statement in a January 2009 treatment note.

Additional records dated March 2009 include a statement from 
another of the Veteran's treating VA physicians.  He stated that 
the Veteran and his wife felt it was highly probable that Agent 
Orange was the cause of the Veteran's condition.  The physician 
stated that the distribution of carcinoma in the fingers was very 
suspicious for some kind of exposure unrelated to the sun.  It 
was possible that this was Agent Orange.  The examiner concluded 
by stating that it was fairly reasonable to assume that Agent 
Orange could be a cause of multiple sites of squamous cell 
carcinoma.

The Veteran and his wife testified at a Board hearing in March 
2009.  Collectively, they testified that the Veteran's condition 
began many years before it was first documented.  However, he did 
not seek help until the condition became too serious to handle.  
Earlier treatment records were no longer available as the 
relevant medical institutions had destroyed them.

The Veteran was afforded a VA examination in November 2009.  The 
claims file was reviewed by the examiner, who noted the Veteran's 
squamous cell carcinoma diagnosis and treatment, as well as his 
exposure to Agent Orange.  On examination, the Veteran had 
amputations of the right index finger at the distal phalangeal 
joint, the middle and ring fingers at the distal interphalangeal 
joint, and the left thumb at the distal joint.  The examiner 
noted that, although an August 1996 biopsy noted a central 
lobulated granular nodular surface on gross description, no such 
description appeared on the final pathology report.  After review 
of the available evidence, the examiner was unable to opine as to 
the etiology of the Veteran's squamous cell carcinoma without 
resort to mere speculation.

A VA opinion was obtained in June 2010.  A review of the 
Veteran's diagnosis and treatment was included in the examination 
report.  After consulting the Veteran's chart and the available 
literature, the examiner found that there was no evidence that 
squamous cell carcinomas of the skin are related to Agent Orange 
exposure, therefore the Veteran's condition is not related to his 
herbicide exposure during service.

Based on the evidence of record, the Board finds that service 
connection for squamous cell carcinoma of the hands and fingers 
is not warranted.  The Veteran has a current diagnosis of 
squamous cell carcinoma.  However, the evidence is against 
finding that this condition is related to service.  

There are two statements in the Veteran's VA treatment records 
dated May 2006 and January 2009 from one physician which indicate 
that the Veteran's squamous cell carcinoma is associated with 
Agent Orange exposure.  However, the opining physician did not 
provide any rationale or bases for the opinion.  The failure of 
the physician to provide a basis for his/her opinion affects the 
weight or credibility of the evidence.  Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).

An additional opinion from another VA physician dated March 2009 
stated that it was fairly reasonable to assume that Agent Orange 
could be a cause of multiple sites of squamous cell carcinoma.  
However, the physician's use of "could" and "possible" 
significantly limit the probative value of his opinion.  See 38 
C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish a plausible 
claim); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

In contrast, the June 2010 VA examiner indicated that the 
Veteran's condition was not related to service.  Her opinion was 
based not only on a review of the Veteran's chart, but also the 
available medical literature as well.  According to the Court, 
"the probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches."  Guerrieri v. Brown, 
4 Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the Board.  
Id.  In this case, the Board attaches greater weight to the 
opinion of the June 2010 VA examiner, as she provided a more 
complete rationale for her opinion.

The Board has also considered whether the Veteran's disability 
was incurred in service separate from any herbicide exposure.  
However, as noted above, service treatment records do not 
document any complaints or treatment in service, and the Veteran 
has not alleged facts to that effect.

The Board has considered the statements of the Veteran and his 
wife made in support of his claim.  The Federal Circuit held that 
lay evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  The 
Board, however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006). This would include weighing the 
absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to Court decisions, it surely applies to 
those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that either the Veteran or his wife 
is competent to render diagnoses of squamous cell carcinoma or 
other cancers.  While the Veteran and his wife are certainly 
competent to report observable skin conditions, neither has been 
shown to be competent to identify specific disorders based solely 
on observation.  Further, while the Veteran has asserted that his 
cancer is the result of exposure to herbicides in Vietnam, he has 
not demonstrated the medical knowledge required to establish an 
etiological nexus between his skin disorders and in-service 
herbicide exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran and his wife offered in support of his 
claim have been given full consideration by the Board, they are 
not considered competent medical evidence and do not serve to 
establish a medical nexus between these claimed disorders and the 
Veteran's period of service.

Therefore, as the overall weight of the evidence is against a 
finding that the Veteran's squamous cell carcinoma is 
etiologically related to service, the Veteran's claim is denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for squamous cell carcinoma of the hands and 
fingers with multiple amputations is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


